UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 000-54110 Highlands Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 27-1954096 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 310 Route 94, Vernon, New Jersey 07462 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-764-3200 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes No X As of May 10, 2011 there were 1,788,262 shares of the registrant’s common stock, no par value outstanding. 1 Highlands Bancorp, Inc. INDEX Page Part I – CONSOLIDATED FINANCIAL INFORMATION Number Item 1: Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3: Quantitative and Qualitative Disclosures about Market Risk 26 Item 4: Controls and Procedures 27 Part II - OTHER INFORMATION Item 1: Legal Proceedings 27 Item 1.A. Risk Factors 27 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3: Defaults Upon Senior Securities 27 Item 4: (Removed and Reserved) 27 Item 5: Other Information 27 Item 6:
